Citation Nr: 0303205	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for a disability involving the neck and 
left upper extremity as a result of VA treatment performed in 
April 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to 
September 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran in a June 2002 statement indicated that he was 
unable to report for the February 2002 VA examination.  A 
review of the record shows that the examination worksheet was 
completed by the RO and the examination ordered in February 
2002.  However, the examination was conducted in April 2002 
and the veteran reported for the evaluation.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical facility in 
Dallas, Texas from April 22, to April 25, 1996 during which 
time he underwent a right carotid endarterectomy.

2.  The April 2002 VA examination, the most recent medical 
evidence of record, found no abnormality of the cervical 
spine and a normal left arm.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for disability involving the 
neck and left upper extremity as a result of VA treatment 
performed in April 1996 have not been met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issue.  In 
addition, the veteran was provided with a Supplemental 
Statement of the Case that specifically provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several VA 
examinations during the course of this claim and received a 
hearing before the RO in December 2001.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that there is no additional evidence that could or should be 
obtained, regardless of which party would responsible for 
submitting the evidence.  As such, more specific notice is 
not indicated.  

The veteran submitted his claim for compensation benefits in 
January 1997.  The RO initially denied the benefit in a July 
1998, as not being well grounded.  The passage of the 
aforementioned VCAA did away with the concept of a well 
grounded claim.  Therefore, the case was readjudicated on the 
merits in March 1999, from which the veteran appealed.  

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service- connected.  38 
U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 were amended 
during the pendency of the veteran's appeal. Effective 
October 1, 1997, the statute provides that compensation shall 
be awarded for a qualifying additional disability in the same 
manner as if such additional disability were service- 
connected.  A disability is a qualifying disability if the 
disability was not the result of the veteran's willful 
misconduct and: (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. § 
1701(3)(A), and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability was proximately caused by the provision 
of training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).

The United States Court of Appeal for Veterans Claims (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of 
38 U.S.C.A. §  1151 would be more favorable to the appellant.  
The new amendment serves to further restrict the application 
of 38 U.S.C.A. § 1151 as negligence is now a factor be 
considered and, thus, would be less favorable to veteran than 
the statute prior to the revisions.  The Board will base this 
decision on the law in effect prior to October 1997, as this 
is more favorable to the veteran.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996).  For claims filed 
prior to October 1, 1997, a claimant is not required to show 
fault or negligence in medical treatment.  See generally 
Brown v. Gardner, 115 S.Ct. 552 (1994).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (2000).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2000).

The record shows that the veteran was hospitalized at a VA 
medical facility in Dallas, Texas from April 22, to April 25, 
1996.  While hospitalized he underwent a right carotid 
endarterectomy (CEA) for bilateral carotid bruits, with 
significant stenosis on the right.  He was fully worked up 
for his disease, and was electively admitted.  The veteran 
underwent the procedure without any complications and spent 
one night in Overnight Recovery.  He had some postoperative 
nausea, but no vomiting.  He also had a residual bruit on the 
right side.  He complained initially of some left arm 
numbness, but did not have any weakness in the arm and upon 
discharge from the hospital the arm was no longer numb.  
Follow-up outpatient evaluation several days after the 
surgery showed that the veteran continued to have some left 
arm weakness.  In August 1996, the impression was status post 
right CEA, with numbness and tingling of the left upper 
extremity.  

A neurological examination was conducted by VA in January 
1998.  At that time, the veteran reported that initially 
following the April 1996 surgery he experienced significant 
numbness in his entire left arm without pain or weakness.  
Over the course of the last year and one half the numbness 
had almost completely resolved. Over the past year he had 
experienced occasional pain in the left neck and shoulder 
which radiated to the left thumb.  He had mild rest arm 
weakness. 

Following neurologic evaluation, the examiner entered a 
diagnosis of left radial sensory neuropathy secondary to left 
mild C8 radiculopathy.  The examiner rendered an opinion that 
the veteran's numbness in the left upper extremity was no the 
result of surgery, the endarterectomy, in 1996.  

Several statements have been received from people who know 
the veteran and attest to the fact that the veteran did 
complain of left arm numbness immediately following the 
surgery that was performed in 1996. 

In an October 2001 statement the veteran's VA primary care 
physician indicated that it was reasonable to associate the 
veteran's symptoms of pain and paresthesia in the left neck 
and arm which he became aware of immediately after the April 
1996 surgery with the actual perioperative events which 
occurred in 1996.  

The veteran testified at a hearing on appeal in December 
2001.  At that time, he related the circumstances surrounding 
the surgery that was performed in April 1996 and the 
resulting numbness that he had in his left arm subsequent to 
the surgery.  

An examination was conducted by VA in April 2002.  At that 
time, the veteran was afforded a complete examination.  His 
VA medical records and x-rays were reviewed later in April 
2002.  The examination showed that the veteran had good 
muscle tone and strength in the upper extremities.  There 
were no motor deficits and no sensory loss.  There was no 
abnormality of the cervical spine noted.  X-ray studies 
showed only degenerative arthritic changes in the left thumb.  
No other abnormality was found.  The examiner concluded that 
the veteran did not have any disability of the left upper 
extremity.  The diagnosis was complete normal examination of 
the left arm, with X-ray evidence of left thumb arthritis.  

The veteran contends to have disability of the left upper 
extremity that he relates to the surgery that was performed 
in April 1996.  The record shows that following the surgery 
he did have some pain numbness and tingling in the arm and 
neck.  In August 1996 this was related by a VA physician 
during an outpatient treatment visit to the surgery.  
However, when the veteran underwent a neurological 
examination in January 1998 the VA examiner stated that the 
numbness of the left arm was not related to the CRE and that 
the veteran had a left radial sensory neuropathy which was 
secondary to left mild C8 radiculopathy.   .

His primary care physician in October 2001 indicated that it 
was reasonable to associate the veteran's symptoms of pain 
and paresthesia in the left neck and arm with the actual 
perioperative events which occurred in 1996.  However, a VA 
vascular examination conducted in April 2002 found no 
abnormality of the left arm or the cervical spine.  
Accordingly, without evidence of a current disability it is 
the judgment of the Board that the treatment rendered by the 
VA medical facility in April 1996 did not result in any 
chronic additional disability.  


ORDER

Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a disability of the neck and left 
upper extremity as a result of VA treatment performed in 
April 1996 are denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

